The petitioner, Dwight Hightower, appeals from a judgment of a single justice of this court denying his petition pursuant to G. L. c. 211, § 3. We affirm.
Hightower filed his petition in the county court after a judge in the underlying case in the trial court allowed the Commonwealth’s motion for the production of medical records from the emergency room of a hospital where High-tower was treated after he was allegedly involved in a motor vehicle accident. The single justice denied his petition, and Hightower has filed what appears to be a memorandum pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). For any of the following reasons, we can affirm the decision of the single justice. First, Hightower failed timely to file his mie 2:21 memorandum. S.J.C. Rule 2:21 (2). Second, Hightower has not demonstrated that the alleged error cannot be remedied in the ordinary course of appeal from any adverse judgment against him. Third, the record before the single justice does not sufficiently lay a foundation for the exclusion of Hightower’s records pursuant to 42 U.S.C. § 290dd-2 (2006). Fourth, this case does not present the type of exceptional circumstances that warrant the exercise of this court’s extraordinary power of general superintendence. See Commonwealth v. Narea, 454 Mass. 1003, 1004 n.l (2009).

Judgment affirmed.